Citation Nr: 1439207	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

A copy of a DD Form 214, shows the Veteran had active military service from June 1981 to May 1984.  A document labeled "DOD Inquiry" associated with the Veteran's "Virtual VA" electronic file shows additional active duty served from January 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  This matter was previously remanded to the AMC for further development, including an examination of the Veteran in connection with his PTSD.  He was afforded a VA examination in July 2014, during which the examiner found that there was insufficient evidence to meet the diagnostic criteria for PTSD or any other mental health disorder related to military service.  

The July 2014 VA examiner's opinion is inconsistent with the Veteran's medical treatment records, which show a diagnosis of depression and treatment for PTSD, depression and/or other psychiatric disabilities.  See March 2007 VA Medical Record (discussing PTSD); see also 2011-2013 VA Medical Records (showing ongoing treatment for PTSD and/or other psychiatric disorders); April 2, 2013 VA Medical Record (showing Axis I diagnosis including depression).  The Board also notes that the Veteran's medical records are inconsistent as to whether the Veteran has a diagnosis of PTSD.  Compare January 20, 2013 VA Medical Record (stating an Axis I diagnosis of PTSD) with April 16, 2013 VA Medical Record (indicating that Veteran could not be clearly diagnosed with PTSD); see also September 26, 2013 VA Medical Record (noting history of PTSD symptoms, but also noting that Veteran may be malingering for PTSD diagnosis).  The July 2014 examiner did not address these records or reconcile the Veteran's diagnoses.  This should be accomplished.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Furthermore, in an April 1998 VA medical record, one of his treating providers stated that the Veteran suffers from depression as a result of his physical ailments.  See April 1998 VA Medical Record.  The July 2014 examiner did not address whether the Veteran currently suffers from depression and, if so, whether that depression is the result of any of his service-connected disabilities.  Thus, remand is necessary for further development on the issue of whether the Veteran is entitled to service connection for a psychiatric disorder on a secondary basis.  38 C.F.R. § 3.310 (2013); see El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any outstanding medical records regarding his PTSD, depression or any other acquired psychiatric disorder.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  After completing the above development, schedule the Veteran for a VA examination concerning the nature and etiology of any current acquired psychiatric disorder, to expressly include PTSD and depression.   

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) should be made available and reviewed by the examiner.  

The VA examiner's report should address the following:

(a)  Diagnose all current acquired psychiatric disorders.

(b)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated.  If a reported stressor is not adequate to support a diagnosis of PTSD, provide a rationale for this determination.

(c)  If a diagnosis of depression or any other acquired psychiatric disability is warranted, discuss whether it is at least as likely as not (50 percent or more probability) that such depression or other currently diagnosed acquired psychiatric disability was 

1) caused by any aspect of his qualifying active service; or was

2) caused or aggravated by the one or more of the Veteran's service-connected disabilities (lumbar spine disability with radiculopathy, and a left knee disability).

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

In reaching his or her conclusions, the examiner should review and consider the Veteran's VA medical records showing diagnoses and/or treatment for PTSD, depression and/or other psychiatric disabilities(s), including those records specifically mentioned in the above narrative. 

The examination report should include a complete rationale for all opinions expressed.  If the examiner finds the Veteran does not meet the criteria for any Axis I psychiatric diagnosis, the bases for that should be explained.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.  

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



